Citation Nr: 0200765	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  99-20 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disorder.  

2.  Entitlement to service connection for a claimed right hip 
disorder.  

3.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

4.  Entitlement to service connection for a claimed disorder 
manifested by recurrent ankle sprains.  

5.  Entitlement to service connection for claimed dyshidrotic 
eczema.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1993 to November 
1997 with subsequent service in the Army National Guard 
including a period of inactive duty for training in June 
1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in October 2001.  

(The issues of service connection for a right hip disorder, a 
bilateral knee disorder and a right ankle disorder are 
addressed in the Remand portion of this document.)


FINDINGS OF FACT

1.  The veteran is shown to have current left hip disability 
manifested by pain and bony changes that is likely due to an 
injury suffered in service.  

2.  The veteran currently is shown to have skin symptoms that 
are likely due to dyshidrotic eczema that developed in 
service.  



CONCLUSIONS OF LAW

1.  The veteran's left hip disability manifested by pain and 
bony changes is due to an injury that was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 5107(b), 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304 (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by dyshidrotic eczema is due to a 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.303, 
3.304 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claims.  However, in 
light of the favorable action taken hereinbelow, the veteran 
is not prejudiced thereby and no further assistance in 
developing the facts pertinent to these claims is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide these issues properly.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


A.  Left Hip 

A careful review of the veteran's service medical records 
shows that the veteran complained of left hip pain in July 
1997.  X-ray studies in July 1997 of the left hip were 
essentially negative.  

The veteran was afforded a VA examination in April 1998.  The 
veteran reported that his hip pain began during service.  The 
veteran asserted that his activity is limited with the hip 
pain, that he cannot run as far as he used to and he cannot 
bend and pick up heavy material.  The impression was that of 
bilateral hip pain accompanied by popping.  

A June 1999 DD Form 261, relating to an injury to the 
veteran's left hip, indicates that the veteran injured his 
left hip during inactive duty training.  The report notes 
that the injury occurred while the veteran was performing an 
assigned duty of lifting five gallons of fuel.  An 
accompanying report noted that the injury was to his hip 
groin area.  

A September 2001 private imaging report shows an impression 
of an approximately 2cm spur-like ridge of bone extending 
from the left pubic bone into the obturator foramen.  The 
report noted that it could be related to old trauma, but that 
further evaluation was suggested.  

In summary, the veteran's service medical records show that 
he complained of left hip pain during active service.  
Furthermore, a DD Form 261 shows that the veteran sustained 
an injury to the left hip during inactive duty training in 
June 1999.  

Currently, the veteran continues to complain of hip pain and 
a private imaging report now shows a bony structure extending 
from the left pubic bone.  

Accordingly, the Board finds that the veteran likely has 
current left hip disability manifested by pain and bony 
changes as the residual of an injury incurred during his 
period of service.  


B.  Dyshidrotic Eczema

A careful review of the veteran's service medical records 
show a notation of dyshidrotic hand eczema on the September 
1997 separation physical examination-Report of Medical 
Assessment.  

The veteran was afforded a VA examination in April 1998.  The 
examiner noted that there were no records for review, but 
that the veteran reported suffering from a skin rash on his 
hands during service.  The veteran noted that he was not 
taking any medication at that time.  

On examination, the veteran's hands did not show any signs of 
a rash or skin disorder.  The diagnosis was that of 
dyshidrotic eczematous dermatitis, history of, involving 
hands, no acute or chronic skin lesions noted at the present 
time and no treatment being given.  

At his personal hearing before the undersigned Member of the 
Board in October 2001, the veteran testified that he had 
developed a skin rash on his hands during service.  The 
veteran testified that there was spotting on his hands with 
some minor itching once in a while.  The veteran indicated 
that the doctor prescribed cortisone or some other lotion, 
but that he did not really diagnose what was wrong with his 
hands.  

The veteran testified that he currently used the cream, but 
only on a limited basis because the rash did not affect him 
very much anymore.  The veteran noted that he was symptomatic 
about every 3 to 6 months during which time his hands would 
swell, bumps would appear and his skin would peel.  During 
those times, he would use the lotion to relieve the symptoms.  

Based on its review of the entire record, including the 
veteran's hearing testimony in October 2001, the Board finds 
that the evidence is in relative equipoise in this case in 
showing that it is as least as likely as not that he has 
current disability manifested by dyshidrotic eczema of the 
hands that developed during service.  

Although the VA examination in April 1998 was negative for 
any symptoms of dyshidrotic eczema, the Board notes that the 
veteran testified in October 2001 that he suffered from such 
a hand rash every 3 to 6 months.  

As such, the Board finds as likely as not that the veteran 
does indeed have a current disability manifested by recurrent 
dyshidrotic eczema of the hands that had its clinical onset 
while he was on active duty.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for dyshidrotic eczema is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  



ORDER

Service connection for residual disability due to an injury 
to the left hip manifested by pain and bony changes is 
granted.  

Service connection for dyshidrotic eczema is granted.  



REMAND

The veteran asserts that he has right hip, bilateral knee and 
right ankle disability as the result of injuries suffered 
during military service.  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective on November 9, 2000.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  


A.  Right Hip Disorder

The veteran noted, in the September 1997 DD Form 2697, that 
he had injured his hips during service.  The April 1998 VA 
examination report notes that the veteran complained of 
bilateral hip pain, worse on the left.  The impression was 
that of bilateral hip pain.  

Because the most recent outpatient treatment records focus on 
the left hip, it is unclear whether the veteran has current 
right hip disability due to service.  

The veteran should therefore be afforded a VA examination to 
determine the whether he suffers from current right hip 
disability as the result of the claimed service injuries.  


B.  Bilateral Knee Disorder

The claims file does not contain any service medical records 
from the veteran's period of active service from December 
1993 to November 1997 showing treatment for a knee injury or 
related manifestations.  

However, a September 1997 DD Form 2697 Report of Medical 
Assessment indicated that the veteran had missed duty for 
longer than three days due to injuries to his knees.  The 
examiner did not refer the veteran for further evaluation.  

The veteran was afforded a VA examination in April 1998 when 
he complained of having achy knees.  The impression was that 
of "no definite abnormality found on examining the knee."  
X-ray studies were normal.  

The veteran testified regarding his knees at the personal 
hearing before the undersigned Member of the Board in October 
2001.  The veteran asserted that his knee pain was related to 
his hip pain.  

Hence, the Board finds that the veteran should therefore be 
afforded another VA examination to determine the whether the 
veteran suffers from current knee disability due to an injury 
suffered in service.  

The examiner in this regard should provide an opinion as to 
whether the veteran's knee pain is likely secondary to the 
now service-connected hip disability.  


C.  Right Ankle Disorder

A careful review of the service medical records shows that a 
mild ankle sprain was noted in March 1994.  

The veteran thereafter reported having ankle pain during 
service in April, May, and July 1994.  A rollover sprain of 
the right ankle was noted in July 1994 after playing soccer.  

The veteran reported, on a September 1997 DD Form 2697 Report 
of Medical Assessment, that he had missed duty for longer 
than 3 days due to ankle sprains.  The examiner noted the 
ankle sprains, but did not refer the veteran for further 
evaluation.  

A VA examination in April 1998 noted a history of ankle 
sprains in service.  The veteran complained that his ankles 
bothered him some if he ran or stretched.  The impression was 
that of repeated ankle sprains, with no evidence of 
instability.  

At a personal hearing before the undersigned Member of the 
Board in October 2001, the veteran testified that he 
continued to have some problems with his ankle.  

An August 1998 VA treatment record shows that the veteran 
complained of ankle pain, with worsening over the past month.  

Accordingly, the veteran should be afforded another VA 
examination to determine if the veteran is indeed suffers 
from current right ankle disability as a result of injury 
incurred during service.  

Accordingly, these remaining matters are remanded to the RO 
for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed right hip, bilateral knee, and 
right ankle disorders, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for the appropriate VA 
examinations to determine the current 
nature and the likely etiology of the 
claimed right hip, bilateral knee and 
right ankle disorders.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner(s) prior to the 
requested study.  The examiner(s) in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed disabilities.  Based on 
his/her review of the case, the examiner 
should provide opinions, with adequate 
rationale, that the veteran has current 
right hip, knee and right ankle 
disability due to disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinions 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition with respect to any 
remaining issue, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



